          Case: 3:18-cr-00146-jdp Document #: 19 Filed: 02/14/19 Page 1 of 1


                             U.S. Department of Justice
                                                                                          Telephone 608/264-5158
                             Scott C. Blader                                                   TTY 608/264-5006

                             United States Attorney                        Administrative Facsimile 608/264-5183
                                                                            Civil Division Facsimile 608/264-5724
                             Western District of Wisconsin              Criminal Division Facsimile 608/264-5054


Address:
222 W. Washington Avenue
Suite 700
Madison, Wisconsin 53703

                                          February 14, 2019


Richard A. Williams
Sr. U.S. Probation Officer
222 W. Washington Avenue, Suite 340
Madison, WI 53703

         Re:      United States v. Peter Jewell-Reigel
                  Case No. 18-cr-00146-wmc

Dear Mr. Williams:

        I have reviewed the presentence investigation report (PSR) prepared by you in
the above-captioned case and do not have any objections to the guideline calculations
set forth in the report.

                                                    Very truly yours,

                                                    SCOTT C. BLADER
                                                    United States Attorney

                                              By:             /s/
                                                    ELIZABETH ALTMAN
                                                    Assistant United States Attorney


ecf:     United States District Judge James D. Peterson
         Attorney Joseph A. Bugni
